Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on November 8, 2019. Claims 1-18 are pending and examined below.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/08/2019, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The abstract of the disclosure is objected to because the abstract length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 420.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-18 are rejected under 35 U.S.C. 101 because they are directed to the abstract idea of a mental process.

	Claim 1 is a system but is directed to the judicial exception of an abstract idea. The claim recites the limitations of determining a localization of a first vehicle including coordinates and orientation, receiving localizations of second vehicles, determining localizations of respective pairs of vehicles, and determine an adjusted localization of the first vehicle based on a minimization of a sum of distances. These limitations cover the collection, generation, and judgment of data. These can be performed in the human mind. For example, one could drive in a vehicle and observe the environment and make a determination of the location of the vehicle on a map. The user could then look to a second vehicle and determine where that vehicle is located in reference to the current vehicle. The user could then determine if the current vehicle has an error associated with its position, and then add or subtract the perceived errors to come up with a new localization of the current vehicle. ‘wirelessly receive’ is an additional element. ‘wirelessly receive’ is consider insignificant extra-solution activity. ‘wirelessly receive’ is considered a well-understood, routine, and conventional activity of transmitting data, according to MPEP 2106.05(d)(II)i.
Claim 2 depends from claim 1 and is directed to an abstract idea. The claim recites data being from a GPS sensor, LIDAR sensor, camera sensor, or visual odometer. ‘GPS sensor…, or visual odometer’ are additional elements. ‘GPS sensor…, or visual odometer’ are considered generally linking to a technological environment. The ‘GPS sensor…, or visual odometer’ are not significantly more because they are generally linking.

	Claim 3 depends from claim 1 and is directed to an abstract idea. The claim recites determining the localization of the second vehicle from data received from sensors in the second vehicle. Other than the recited ‘computers’, the claim describes a mental process of collecting and judgment of data. ‘data received’ and ‘computers’ are additional elements. The exception is not integrated into a practical application because ‘data received’ is considered insignificant extra-solution activity and ‘computers’ is simply applying the exception using a tool. ‘data received’ is consider a well-understood, routine, and conventional activity of transmitting data, according to MPEP 2106.05(d)(II)i. ‘computers’ is not significantly more because, as stated above, the exception is merely applied with a tool.

	Claim 4 depends from claim 1 and is directed to an abstract idea. The claim recites computing localizations using determined localizations of the first and second vehicles from received sensor data. Other than the recited ‘compute’, the claim describes a mental process of collection and judgment of data. ‘compute’, ‘data received wirelessly’, and ‘data receive from a sensor’ are additional elements. The exception is not integrated into a practical application because ‘compute’ is simply applying the exception using a tool, and ‘data received wirelessly’ and ‘data received from a sensor’ are considered insignificant extra-solution activity. ‘data received wirelessly’ and ‘data received from a sensor’ are considered a well-understood, routine, and conventional activity of transmitting data, according to MPEP 2106.05(d)(II)i. ‘compute’ is not significantly more because, as stated above, the exception is merely applied with a tool.

	Claim 5 depends from claim 4 and is directed to an abstract idea. The claim recites the localization of the second vehicle including a pose with a reference to a global coordinate system and a second vehicle location with a reference to a global coordinate system. These limitations cover the collection and judgment of data. These can be performed in the human mind. There are no additional elements that integrate the exception into a practical application and there are no additional elements that amount to significantly more.

	Claim 6 depends from claim 5 and is directed to an abstract idea. The claim recites a second vehicle localization with a pose and position in reference to a global coordinate system. These limitations cover the collection and judgment of data. These can be performed in the human mind. There are no additional elements that integrate the exception into a practical application and there are no additional elements that amount to significantly more.

	Claim 7 depends from claim 1 and is directed to an abstract idea. The claim recites computing localizations by minimizing distances between representations of an area. Other than the recited ‘compute’, the claim describes a mental process of collection and judgment of data. ‘compute’ is an additional element. The exception is not integrated into a practical application because ‘compute’ is simply applying the exception using a tool. ‘compute’ is not significantly more because, as stated above, the exception is merely applied with a tool.

	Claim 8 depends from claim 7 and is directed to an abstract idea. The claim recites an area including overlapping fields of view of the first and second vehicles. These limitations cover the collection and judgment of data. These can be performed in the human mind. There are no additional elements that 

	Claim 9 depends from claim 1 and is directed to an abstract idea. The claim recites determining an adjusted vehicle pose and location by minimizing distances. These limitations cover the collection, judgment, and manipulation of data. These can be performed in the human mind. There are no additional elements that integrate the exception into a practical application and there are no additional elements that amount to significantly more.

	Claim 10 is a method but is directed to the judicial exception of an abstract idea. The claim recites the limitations of determining a localization of a first vehicle including coordinates and orientation, receiving localizations of second vehicles, determining localizations of respective pairs of vehicles, and determine an adjusted localization of the first vehicle based on a minimization of a sum of distances. These limitations cover the collection, generation, and judgment of data. These can be performed in the human mind. For example, one could drive in a vehicle and observe the environment and make a determination of the location of the vehicle on a map. The user could then look to a second vehicle and determine where that vehicle is located in reference to the current vehicle. The user could then determine if the current vehicle has an error associated with its position, and then add or subtract the perceived errors to come up with a new localization of the current vehicle. ‘wirelessly receive’ is an additional element. ‘wirelessly receive’ is consider insignificant extra-solution activity. ‘wirelessly receive’ is considered a well-understood, routine, and conventional activity of transmitting data, according to MPEP 2106.05(d)(II)i.

	Claims 11-18 are rejected under the same rationale as claims 2-9 as seen above because the recited limitations are similar to claims 2-9.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



9.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mudalige, US 2010/0256852 A1, herein referred to as Mudalige.

10.	Regarding claim 1:
		Mudalige discloses the following:
A processor and a memory (Paragraph 0128)
Determine a localization of a first vehicle, including location coordinates and an orientation of the first vehicle, based on first vehicle sensor data (Paragraphs 0056 and 0059)
Vehicles can use sensors to determine location upon a road
Orientation of vehicle can be determined from lane markings, features, landmarks, etc.
Wirelessly receive localizations of respective second vehicles, wherein a first vehicle field of view at least partially overlaps respective fields of view of each of the second vehicles (Paragraphs 0117 and 0118, Fig. 22, Fig. 23, and Fig. 27)
Positions are reported to leader vehicle
Vehicles are nearby each other and can observe each other, especially during a close following procedure
Distance between vehicles can be 6 meters or less
Examiner is interpreting fields of view as the collective ranges one could observe from the vehicle in any three-dimensional direction
Examiner notes that based on the current interpretation, if one vehicle can observe another vehicle, then the inverse is true as well; if the vehicles are close like that in the primary reference (< 6 meters), then both vehicles will be able to observe each other, meaning that based on the current claim interpretation, the fields of view are overlapping
Determine pair-wise localizations for respective pairs of the first vehicle and one of the second vehicles, wherein each of the pair-wise localizations defines a localization of the first vehicle relative to a global coordinate system based on a a) relative localization of the first vehicle 
Multiple vehicles may use methods for determining a range from that vehicle to another
Vehicles use GPS to determine position
Vector offset can be determined by comparing actual position to GPS indicated position
Vehicles can have multiple methods of localization
Determine an adjusted localization for the first vehicle that has a minimized sum of distances to the pair-wise localizations (Fig. 11, Paragraphs 0056, 0067, 0070, and 0064)
Vector offset can be used to minimize the error from localization using GPS
Offset can also be applied to objects

Regarding claim 2:
	Mudalige, as shown above, discloses all the limitations of claim 1. Mudalige further
discloses the following:
The sensor data is from one or more of a GPS sensor, LIDAR sensor, camera sensor, or visual odometer (Paragraph 0056)
GPS sensors, cameras, and LIDAR devices can be used

Regarding claim 3:

discloses the following:
The second vehicles include respective second computers, each programmed to determine the localization of the second vehicle based on data received from one or more sensors in the respective second vehicle (Paragraph 0056)
Host vehicle can localize itself on road and determine orientation

Regarding claim 4:
	Mudalige, as shown above, discloses all the limitations of claim 1. Mudalige further
discloses the following:
Determining a relative localization of the first vehicle with respect to each respective second vehicle, each relative localization including a relative pose and relative location coordinates with reference to the respective second vehicle based on data received wirelessly from a second vehicle computer (Paragraphs 0056, 0143, 0117, and 0120)
Vehicles can localize themselves using GPS, cameras, LIDAR, etc.
Follower vehicles can report actual positions to allow for correction of determined values of leader vehicle
Vehicles can communicate with each other
Leader vehicle’s position is communicated to the follower vehicles
Determining the second vehicle localization based on data receive from a sensor in the respective second vehicle (Paragraph 0056)
Vehicles can localize themselves using GPS, cameras, LIDAR, etc.
Determining the pair-wise localization of the first vehicle relative to the global coordinate system based on the second vehicle localization and the relative localization of the first vehicle (Paragraph 0117)
Follower vehicles can report actual positions, etc. to allow for correction of determined values of leader vehicle

Regarding claim 5:
	Mudalige, as shown above, discloses all the limitations of claim 4. Mudalige further
discloses the following:
The second vehicle localization includes a second vehicle pose with reference to the global coordinate system and a second vehicle location with reference to the global coordinate system (Paragraphs 0056 and 0059)
Vehicles can use GPS, cameras, LIDAR, etc. to localize themselves
Orientation of vehicle can be determined from lane markers, road features, landmarks, etc.

Regarding claim 6:

discloses the following:
Determine a pair-wise pose of the first vehicle based on the relative pose of the first vehicle and second vehicle (Paragraphs 0134 and 0143)
Relative position vector information is sent to follower vehicles


Regarding claim 7:
	Mudalige, as shown above, discloses all the limitations of claim 1. Mudalige further
discloses the following:
Compute each of the pair-wise localizations by minimizing distances between representations of the area in an objective function (Paragraphs 0056, 0067, and 0117)
GPS offset errors can be applied to positions
Follower vehicles can report actual positions, etc. to allow for correction of values in leader vehicle
Examiner notes that spec describes ‘minimizing distances’ as minimizing error between corresponding landmarks, etc.

Regarding claim 8:
	Mudalige, as shown above, discloses all the limitations of claim 7. Mudalige further
discloses the following:
The area is a 3D area including overlapping portion of the fields of view of the first vehicle and the second vehicles (Paragraphs 0117 and 0118, Fig. 22, Fig. 23, and Fig. 27)
Vehicles are nearby each other and can observe each other, especially during a close following procedure
Distance between vehicles can be 6 meters or less
Examiner is interpreting fields of view as the collective ranges one could observe from the vehicle in any three-dimensional direction
Examiner notes that based on the current interpretation, if one vehicle can observe another vehicle, then the inverse is true as well; if the vehicles are close like that in the primary reference (< 6 meters), then both vehicles will be able to observe each other, meaning that based on the current claim interpretation, the fields of view are overlapping

Regarding claim 9:
	Mudalige, as shown above, discloses all the limitations of claim 1. Mudalige further
discloses the following:
The adjusted localization of the first vehicle includes an adjusted first vehicle pose and an adjusted first vehicle pose (Paragraphs 0056, 0067, 0117, 0134, 0143, and 0146)
Position, etc. of leader vehicle can be corrected based on reported positions, etc. of follower vehicles
Determine the adjusted first vehicle location by minimizing distances between the pair-wise first vehicle locations (Paragraph 0117)
Position, etc. of leader vehicle can be corrected based on reported positions, etc. of follower vehicles
Determine the adjusted first vehicle pose by minimizing distances between the pair-wise first vehicle poses (Paragraph 0117)
Position, etc. of leader vehicle can be corrected based on reported positions, etc. of follower vehicles

Regarding claims 10-18, the limitations are similar to claims 1-9 and are rejected using the same rationale as seen in claims 1-9.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664